Citation Nr: 1010641	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma (claimed as 
secondary to Agent Orange exposure).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In October 2007, the Veteran requested a hearing.  However, 
he withdrew this request in December 2007.

In March 2009, the undersigned Acting Veterans Law Judge 
(VLJ) remanded this case for further evidentiary development.

However, the evidentiary development has not been completed 
as requested.  Therefore, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

The Board's March 2009 remand order clearly indicated that 
the claims folder should be available for review and that 
such should be reflected in the examination report.  However, 
the April 2009 VA examination report reflects that the claims 
folder was not available.

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  As such, the case 
must be returned to the agency of original jurisdiction for 
compliance with the Board's remand directives, stated below.


Based on the foregoing, this case is REMANDED for the 
following action:

1. Arrange for the VA examiner who 
evaluated the Veteran in April 2009 to 
review the claims folder and offer an 
addendum to his April 2009 opinion.  
Again, he should indicate whether, 
following his review of the record, he 
should again state whether the Veteran's 
asthma is at least as likely as not 
related to his active service, including 
documented in-service respiratory 
complaints.  If not, he should again 
opine whether there is clear and 
unmistakable evidence to show that the 
asthma preexisted service and, if so, 
whether such asthma is shown to have 
clearly and unmistakably increased in 
severity therein.  A rationale for all 
opinions should be provided.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

If the April 2009 examiner is no longer 
available, then another comparably 
qualified examiner may respond in his 
place.  Moreover, if it is determined 
that a physical examination of the 
Veteran is required in order to fully 
respond to this inquiry, then one should 
be scheduled and all necessary tests 
performed.  Again, the claims folder must 
be available to any examiner answering 
this inquiry.
			
2. Readjudicate the claim. If the 
disposition is unfavorable, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


